TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-10-00676-CV



                    CHG Cornerstone Hospital of Austin, L.P., Appellant

                                                 v.

   Vicki McGlothan, Individually and on behalf of The Estate of Sylvester McGlothan,
   Deceased; Shanta McGlothan, Navasha O'Laughlin; and Kelle McGlothan, Appellees




     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
       NO. D-1-GN-08-002708, HONORABLE ERIC SHEPPERD, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant has filed a motion to dismiss its appeal, explaining that appellees have non-

suited appellant from the underlying suit. We grant the motion and dismiss the appeal. See Tex. R.

App. P. 42.1(a).



                                              __________________________________________

                                              David Puryear, Justice

Before Chief Justice Jones, Justices Puryear and Pemberton

Dismissed on Appellant’s Motion

Filed: December 16, 2010